DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination filed on 3-28-2022. As directed, claims 1, 6-7, 13, 17, 19, and 23 have been amended, no claims have been canceled, and claims 27-28 have been newly added. Thus, claims 1-28 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-28-2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, lines 7-8 require a driven massage pattern in a randomized order. Claim 4 depends from claim 1 which requires the driven massage pattern to be output as a “travelling wave front”. Applicant’s Specification at paragraphs 101 and 106 describes separately and distinctly a driven random massage pattern and a driven wave front massage pattern. Thus, there is no written description support for such a “travelling wave front” pattern to also be driven in a “random” order.
Regarding claim 16, lines 5-6 require a driven massage pattern in a randomized order. Claim 16 depends from claim 13 which requires the driven massage pattern to be output as a “travelling wave front”. Applicant’s Specification at paragraphs 101 and 106 describes separately and distinctly a driven random massage pattern and a driven wave front massage pattern. Thus, there is no written description support for such a “travelling wave front” pattern to also be driven in a “random” order.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 5-8, 10, 12-15, 17-20, 22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Blumberg (US 2017/0224124) in view of Tommaso (EP 3034060).
Regarding claim 1, Blumberg discloses a method of operating a sleeping system (100), the method comprising massaging a person residing on a sleeping surface of the sleeping system (paragraph 7, lines 1-8 describe a method of adjusting the firmness of support cells in a mattress; paragraph 17 indicates that the sleeping system is meant to act on a person positioned on the mattress), the sleeping system comprising a plurality of adjustable spring assemblies that are part of an array of adjustable spring assemblies arranged such that a top of each adjustable spring assembly defines an upper surface parallel to the sleeping surface (abstract, lines 1-3 describe that the assemblies are formed as an array, also shown in Fig. 1; paragraph 21, lines 1-10 describe that the springs can include a pillow top on top of the spring itself, such that a top of the spring is parallel to the sleeping surface, e.g. pillow top 122 on spring assembly as shown in Fig. 3), the massaging comprising driving the plurality of adjustable spring assemblies (120) (paragraph 7, lines 1-8 and paragraph 19, lines 1-12 describe the driving of adjustable support cells 120; paragraph 21, lines 1-8 describe that the support cells can be springs; Fig. 1), the plurality of adjustable spring assemblies (120) part of an array of adjustable spring assemblies (120) arranged such that a top of each adjustable spring assembly defines an upper surface parallel to the sleeping surface.
Blumberg fails to disclose that the adjustable spring assemblies are driven so as to effectuate a travelling wave front across the sleeping surface, the travelling wave front being driven from an initial position to an end position at a speed that is based on the initial position of the travelling wave front and a quantity of the plurality of adjustable spring assemblies.
However, Tommaso teaches a sleeping system (“massage bed”) (paragraph 19, lines 1-2; Fig. 1) wherein each of a plurality of massage assemblies (2) (paragraph 20, lines 1-7; Fig. 1) are sequentially driven so as to effectuate a travelling wave front across the sleeping surface, the travelling wave front being driven from an initial position to an end position at a user-defined speed (paragraph 35, lines 1-7; claim 10, lines 1-11; Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the available massage protocols as provided by Blumberg to include the capability of delivering a travelling wave front massage, as taught by Tommaso, in order to provide a user residing on the sleeping system with additional massage patterns to be selected for delivery as desired.
Further, Blumberg further discloses the method comprising sensing an area of the sleeping surface upon which the person resides (paragraph 19, lines 1-10), the sensing configured to be achieved by a bed controller (200) communicatively coupled to the array of adjustable spring assemblies (120) (paragraph 19, lines 1-10); and wherein driving the plurality of adjustable spring assemblies (120) further comprises driving the plurality of adjustable spring assemblies (120) being the adjustable spring assemblies (120) beneath the area (paragraph 19, lines 11-15).
	In other words, Blumberg’s device is capable of selecting a particular quantity of adjustable spring assemblies to be actuated, bounded by an actual surface on which the user is laying on. Thus, with Tomasso’s teachings that the massage assemblies can be driven to effectuate a travelling wave at a user-defined speed, and with Blumberg’s disclosure that a particular area can be selected for actuation. Therefore, modified Blumberg further discloses wherein the travelling wave front is driven from an initial position to an end position at a speed based on the initial position and a quantity of the adjustable spring assemblies (Blumberg discloses at paragraph 19, lines 1-10 that a particular area can be selected; Tommaso discloses at paragraph 35, lines 1-7 and claim 10, lines 1-11 that the speed corresponds to the typing speed of the user; thus, the wave pattern described by Tommaso is capable of being driven between initial and end positions defined by the user’s body, and further there exist a quantity of adjustable spring assemblies between these two points, the number and position of which affect how quickly the massage wave travels the given actuation surface area).
Regarding claim 2, Blumberg in view of Tommaso disclose the method of claim 1, as discussed above.
Blumberg further discloses the method comprising: 
sensing an area of the sleeping surface upon which the person resides (paragraph 19, lines 1-10), the sensing configured to be achieved by a bed controller (200) communicatively coupled to the array of adjustable spring assemblies (120) (paragraph 19, lines 1-10); and wherein driving the plurality of adjustable spring assemblies (120) further comprises driving the plurality of adjustable spring assemblies (120) being the adjustable spring assemblies (120) beneath the area (paragraph 19, lines 11-15).
Regarding claim 3, Blumberg in view of Tommaso disclose the method of claim 1, as discussed above.
Blumberg further discloses the method further comprising: 
sensing, by a bed controller (200), an area of the sleeping surface upon which the person resides by reading a force value from the array of adjustable spring assemblies (120) (paragraph 16, lines 1-9: pressure sensor; paragraph 19, lines 1-10), each adjustable spring assembly (120) comprising a force sensor (124: pressure sensor) configured to measure an amount of force carried by the respective adjustable spring assembly (120) (paragraph 16, lines 1-9 and 15-19); and wherein driving the plurality of adjustable spring assemblies (120) further comprises driving the plurality of adjustable spring assemblies (120) being the adjustable spring assemblies (120) beneath the area (paragraph 19, lines 1-10).
Regarding claim 5, Blumberg in view of Tommaso disclose the method of claim 1, as discussed above.
Modified Blumberg further discloses wherein driving the plurality of adjustable spring assemblies (Blumberg: 120) further comprises driving the plurality of adjustable spring assemblies (Blumberg: 120) in a predetermined pattern (Blumberg: paragraph 31, lines 1-5 specifically describe a prescribed pattern of driving assembly firmness; and as modified Tommaso teaches a wave front at paragraph 35, lines 1-7 that is predefined by a user, and then driven by the massage assemblies).
Regarding claim 6, Blumberg in view of Tommaso disclose the method of claim 1, as discussed above.
Modified Blumberg further discloses a travelling wave front of increased force (as modified Tommaso teaches a wave front at paragraph 35, lines 1-7 that is predefined by a user, and then driven by the massage assemblies).
Regarding claim 7, Blumberg in view of Tommaso disclose the method of claim 1, as discussed above.
Modified Blumberg further discloses the method further comprising: 
receiving, by the bed controller (200), an indication a selected body portion of the person, the selected body portion being less than all the body portions of the person (paragraph 19, lines 1-10; paragraph 31 describes a condition in which a pregnant person is preferentially supported at bony locations with greater firmness, and less firmness at other locations; paragraph 42 further defines that a specific body part, e.g. the vertebra, can be preferentially supported according to a protocol; paragraph 22 further defines that each spring 120 is independently adjustable); 
sensing, by a bed controller (200), an area of the sleeping surface upon which the person resides (paragraph 16, lines 1-10; paragraph 19, lines 1-10); 
determining a location of the selected body portion on the sleeping surface (paragraph 16, lines 1-10; paragraph 19, lines 1-4); 
and wherein driving the plurality of adjustable spring assemblies (120) further comprises driving the plurality of adjustable spring assemblies (120) beneath the selected body portion and refraining from driving adjustable spring assemblies (120) beneath non-selected body portions (paragraph 26, lines 1-8; paragraph 31 describes a condition in which a pregnant person is preferentially supported at bony locations with greater firmness, and less firmness at other locations; paragraph 42 further defines that a specific body part, e.g. the vertebra, can be preferentially supported according to a protocol; paragraph 22 further defines that each spring 120 is independently adjustable).  
Regarding claim 8, Blumberg in view of Tommaso disclose the method of claim 1, as discussed above.
Modified Blumberg further discloses the method wherein driving the plurality of adjustable spring (120) assemblies further comprises driving a first adjustable spring assembly (one of 120) to carry more force than a nearest neighbor adjustable spring assembly (120) (paragraph 26, lines 1-8; paragraph 31 describes a condition in which a pregnant person is preferentially supported at bony locations with greater firmness, and less firmness at other locations; paragraph 42 further defines that a specific body part, e.g. the vertebra, can be preferentially supported according to a protocol; paragraph 22 further defines that each spring 120 is independently adjustable; and as modified Tommaso teaches a wave front at paragraph 35, lines 1-7 that is predefined by a user, and then driven by the massage assemblies).
Regarding claim 10, Blumberg in view of Tommaso disclose the method of claim 8, as discussed above.
Blumberg further discloses the method further comprising driving the nearest neighbor adjustable spring assembly (one of 120) to carry less force (paragraph 26, lines 1-8; paragraph 31 describes a condition in which a pregnant person is preferentially supported at bony locations with greater firmness, and less firmness at other locations; paragraph 42 further defines that a specific body part, e.g. the vertebra, can be preferentially supported according to a protocol; paragraph 22 further defines that each spring 120 is independently adjustable; in addition, as modified Tommaso teaches a wave front at paragraph 35, lines 1-7 that is predefined by a user, and then driven by the massage assemblies).
Regarding claim 12, Blumberg in view of Tommaso disclose the method of claim 1, as discussed above.
Blumberg further discloses the method wherein the array of adjustable spring assemblies (120) further comprises 100 or greater adjustable spring assemblies (see Fig. 1: the sleeping system 100 is comprised of roughly 130 spring assemblies 120).
Regarding claim 13, Blumberg discloses an adjustable sleeping system (100) comprising: 
an array of adjustable spring assemblies (120) arranged such that a top of each adjustable spring assembly (120) defines an upper surface parallel to a sleeping surface of the adjustable sleeping system (100) (paragraph 7, lines 1-8 describe a method of adjusting the firmness of support cells in a mattress; paragraph 17 indicates that the sleeping system is meant to act on a person positioned on the mattress; paragraph 21, lines 1-10 describe that the springs can include a pillow top on top of the spring itself, such that a top of the spring is parallel to the sleeping surface, e.g. pillow top 122 on spring assembly as shown in Fig. 3), each adjustable spring assembly (120) having a main spring (spring of 120) with an un-laden compression that is adjustable (paragraph 7, lines 1-8 and paragraph 19, lines 1-12 describe the driving of adjustable support cells 120; paragraph 21, lines 1-8 describe that the support cells can be springs; Fig. 1); 
a bed controller (200) communicatively coupled to each of the adjustable spring assemblies (120), the bed controller (200) configured to drive a plurality of the adjustable spring assemblies (120) to massage a person residing on the adjustable sleeping system (100) (paragraph 19, lines 1-10).
Blumberg fails to disclose that the adjustable spring assemblies are driven so as to effectuate a travelling wave front across the sleeping surface, the travelling wave front being driven from an initial position to an end position at a speed that is based on the initial position of the travelling wave front and a quantity of the plurality of adjustable spring assemblies.
However, Tommaso teaches a sleeping system (“massage bed”) (paragraph 19, lines 1-2; Fig. 1) wherein each of a plurality of massage assemblies (2) (paragraph 20, lines 1-7; Fig. 1) are sequentially driven so as to effectuate a travelling wave front across the sleeping surface, the travelling wave front being driven from an initial position to an end position at a user-defined speed (paragraph 35, lines 1-7; claim 10, lines 1-11; Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the available massage protocols as provided by Blumberg to include the capability of delivering a travelling wave front massage, as taught by Tommaso, in order to provide a user residing on the sleeping system with additional massage patterns to be selected for use as desired.
Further, Blumberg further discloses the method comprising sensing an area of the sleeping surface upon which the person resides (paragraph 19, lines 1-10), the sensing configured to be achieved by a bed controller (200) communicatively coupled to the array of adjustable spring assemblies (120) (paragraph 19, lines 1-10); and wherein driving the plurality of adjustable spring assemblies (120) further comprises driving the plurality of adjustable spring assemblies (120) being the adjustable spring assemblies (120) beneath the area (paragraph 19, lines 11-15).
	In other words, Blumberg’s device is capable of selecting a particular quantity of adjustable spring assemblies to be actuated, bounded by an actual surface on which the user is laying on. Thus, with Tomasso’s teachings that the massage assemblies can be driven to effectuate a travelling wave at a user-defined speed, and with Blumberg’s disclosure that a particular area can be selected for actuation. Therefore, modified Blumberg further discloses wherein the travelling wave front is driven from an initial position to an end position at a speed based on the initial position and a quantity of the adjustable spring assemblies (Blumberg discloses at paragraph 19, lines 1-10 that a particular area can be selected; Tommaso discloses at paragraph 35, lines 1-7 and claim 10, lines 1-11 that the speed corresponds to the typing speed of the user; thus, the wave pattern described by Tommaso is capable of being driven between initial and end positions defined by the user’s body, and further there exist a quantity of adjustable spring assemblies between these two points, the number and position of which affect how quickly the massage wave travels the given actuation surface area).
Regarding claim 14, Blumberg in view of Tommaso disclose the adjustable sleeping system of claim 13, as discussed above.
Blumberg further discloses that the bed controller (200) is configured to sense an area of the sleeping surface upon which the person resides (paragraph 19, lines 1-10), and wherein when the bed controller (200) drives the plurality of adjustable spring assemblies (120), the bed controller (200) is further configured to drive the plurality of adjustable spring assemblies (120) being the adjustable spring assemblies (120) beneath the area (paragraph 19, lines 11-15).
Regarding claim 15, Blumberg in view of Tommaso disclose the adjustable sleeping system of claim 13, as discussed above.
Blumberg further discloses that each adjustable spring assembly (120) comprises a force sensor (124) associated with the main spring (spring of 120), the force sensor (124) configured to measure an amount of force carried by the respective adjustable spring assembly (120) (paragraph 16, lines 1-9 and 15-19);
the bed controller (200) configured to sense, by way of the force sensor (124) of each adjustable spring assembly (120), an area of the sleeping surface upon which the person resides (120) (paragraph 16, lines 1-9: pressure sensor; paragraph 19, lines 1-10); 
and wherein the bed controller (200) drives the plurality of adjustable spring assemblies (120), the bed controller (120) is further configured to drive the plurality of adjustable spring assemblies (120) being the adjustable spring assemblies (120) beneath the area (paragraph 19, lines 1-10).
Regarding claim 17, Blumberg in view of Tommaso disclose the adjustable sleeping system of claim 13, as discussed above.
Modified Blumberg further discloses a travelling wave front of increased force (as modified Tommaso teaches a wave front at paragraph 35, lines 1-7 that is predefined by a user, and then driven by the massage assemblies).
Regarding claim 18, Blumberg in view of Tommaso disclose the adjustable sleeping system of claim 13, as discussed above.
Modified Blumberg further discloses wherein the bed controller (200) drives the plurality of adjustable spring assemblies (120), the bed controller (200) further configured to drive the plurality of adjustable spring assemblies (120) in a predetermined pattern (paragraph 31, lines 1-5 specifically describe a prescribed pattern of driving assembly firmness; and as modified Tommaso teaches a wave front at paragraph 35, lines 1-7 that is predefined by a user, and then driven by the massage assemblies).
Regarding claim 19, Blumberg in view of Tommaso disclose the adjustable sleeping system of claim 13, as discussed above.
Modified Blumberg further discloses that the bed controller (200) is configured to receive an indication a selected body portion of the person, the selected body portion being less than all the body portions of the person (paragraph 19, lines 1-10; paragraph 31 describes a condition in which a pregnant person is preferentially supported at bony locations with greater firmness, and less firmness at other locations; paragraph 42 further defines that a specific body part, e.g. the vertebra, can be preferentially supported according to a protocol; paragraph 22 further defines that each spring 120 is independently adjustable); 
the bed controller (200) configured to sense an area of the sleeping surface upon which the person resides, and configured to determine a location of the selected body portion within the area (paragraph 16, lines 1-10; paragraph 19, lines 1-10); 
and wherein when the bed controller (200) drives the plurality of the adjustable spring assemblies (120), the bed controller (200) is further configured to drive the plurality of adjustable spring assemblies (120) beneath the selected body portion and configured to refrain from driving adjustable spring assemblies (120) beneath non-selected body portions (paragraph 26, lines 1-8; paragraph 31 describes a condition in which a pregnant person is preferentially supported at bony locations with greater firmness, and less firmness at other locations; paragraph 42 further defines that a specific body part, e.g. the vertebra, can be preferentially supported according to a protocol; paragraph 22 further defines that each spring 120 is independently adjustable; and as modified Tommaso teaches a wave front at paragraph 35, lines 1-7 that is predefined by a user, and then driven by the massage assemblies).
Regarding claim 20, Blumberg in view of Tommaso disclose the adjustable sleeping system of claim 13, as discussed above.
Modified Blumberg further discloses that the bed controller (200) drives the plurality of adjustable spring (120) assemblies to massage the person, the bed controller (200) configured to drive a first adjustable spring assembly (one of 120) to carry more force than a nearest neighbor adjustable spring assembly (120) (paragraph 26, lines 1-8; paragraph 31 describes a condition in which a pregnant person is preferentially supported at bony locations with greater firmness, and less firmness at other locations; paragraph 42 further defines that a specific body part, e.g. the vertebra, can be preferentially supported according to a protocol; paragraph 22 further defines that each spring 120 is independently adjustable; and as modified Tommaso teaches a wave front at paragraph 35, lines 1-7 that is predefined by a user, and then driven by the massage assemblies).
Regarding claim 22, Blumberg in view of Tommaso disclose the adjustable sleeping system of claim 20, as discussed above.
Modified Blumberg further discloses that the bed controller (200) is further configured to drive the nearest neighbor adjustable spring assembly (one of 120) to carry less force (paragraph 26, lines 1-8; paragraph 31 describes a condition in which a pregnant person is preferentially supported at bony locations with greater firmness, and less firmness at other locations; paragraph 42 further defines that a specific body part, e.g. the vertebra, can be preferentially supported according to a protocol; paragraph 22 further defines that each spring 120 is independently adjustable; and as modified Tommaso teaches a wave front at paragraph 35, lines 1-7 that is predefined by a user, and then driven by the massage assemblies).
Regarding claim 25, Blumberg in view of Tommaso disclose the adjustable sleeping system of claim 13, as discussed above.
Blumberg further discloses the method wherein the array of adjustable spring assemblies (120) further comprises 100 or greater adjustable spring assemblies (see Fig. 1: the sleeping system 100 is comprised of roughly 130 spring assemblies 120).
Regarding claim 26, Blumberg in view of Tommaso disclose the adjustable sleeping system of claim 13, as discussed above.
Blumberg further discloses that the upper surface is parallel to the sleeping surface (paragraph 21, lines 1-10 describe that the springs can include a pillow top on top of the spring itself, such that a top of the spring is parallel to the sleeping surface, e.g. pillow top 122 on spring assembly as shown in Fig. 3).
Regarding claim 27, Blumberg in view of Tommaso disclose the method of claim 5, as discussed above.
Modified Blumberg further discloses wherein the predetermined pattern is based on the speed of the wave front (Blumberg discloses at paragraph 19, lines 1-10 that a particular area of the bed can be selected for driving a pattern; Tommaso discloses at paragraph 35, lines 1-7 and claim 10, lines 1-11 that the speed corresponds to the typing speed of the user; thus, the wave pattern described by Tommaso is capable of being driven between initial and end positions defined by the user’s body, and further there exist a quantity of adjustable spring assemblies between these two points, the number and position of which affect how quickly the massage wave travels the given actuation surface area and a shape of the pattern).
Regarding claim 28, Blumberg in view of Tommaso disclose the adjustable sleeping system of claim 18, as discussed above.
Modified Blumberg further discloses wherein the predetermined pattern is based on the speed of the wave front (Blumberg discloses at paragraph 19, lines 1-10 that a particular area of the bed can be selected for driving a pattern; Tommaso discloses at paragraph 35, lines 1-7 and claim 10, lines 1-11 that the speed corresponds to the typing speed of the user; thus, the wave pattern described by Tommaso is capable of being driven between initial and end positions defined by the user’s body, and further there exist a quantity of adjustable spring assemblies between these two points, the number and position of which affect how quickly the massage wave travels the given actuation surface area and a shape of the pattern).
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blumberg (US 2017/0224124) in view of Tommaso (EP 3034060), as applied to claims 1 and 13 above, in view of Main (US 2013/0283530).
Regarding claim 4, Blumberg in view of Tommaso disclose the method of claim 1, as discussed above.
Blumberg further discloses the method further comprising: 
sensing, by a bed controller (200), an area of the sleeping surface upon which the person resides by reading a force value from the array of adjustable spring assemblies (120) (paragraph 16, lines 1-9: pressure sensor; paragraph 19, lines 1-10), each adjustable spring assembly (120) comprising a force sensor (124: pressure sensor) configured to measure an amount of force carried by the respective adjustable spring assembly (120) (paragraph 16, lines 1-9 and 15-19); and wherein driving the plurality of adjustable spring assemblies (120) further comprises driving the plurality of adjustable spring assemblies (120) being the adjustable spring assemblies (120) beneath the area (paragraph 19, lines 1-10).
Modified Blumberg fails to disclose that the spring assemblies are driven in a random pattern.
However, Main teaches a randomly driven massage pattern (paragraph 106, lines 14-15). Main further teaches that having multiple massage modes enables the sleeping system to drive the most comfortable pattern for a particular sleep stage (paragraph 106, lines 17-19).
Therefore, it would have been obvious to modify the controller of the sleeping system disclosed by modified Blumberg to provide a random massage pattern, as taught by Main, in order to drive the most comfortable pattern for a particular sleep stage
Regarding claim 16, Blumberg in view of Tommaso disclose the adjustable sleeping system of claim 13, as discussed above.
Blumberg further discloses that the bed controller (200) is configured to sense an area of the sleeping surface upon which the person resides; and
wherein when the bed controller (200) drives the plurality of adjustable spring assemblies (120), the bed controller is further configured to drive the plurality of adjustable spring assemblies (120) being the adjustable spring assemblies (120) beneath the area (paragraph 19, lines 1-10).
Modified Blumberg fails to disclose that the spring assemblies are driven in a random pattern.
However, Main teaches a randomly driven massage pattern (paragraph 106, lines 14-15). Main further teaches that having multiple massage modes enables the sleeping system to drive the most comfortable pattern for a particular sleep stage (paragraph 106, lines 17-19).
Therefore, it would have been obvious to modify the controller of the sleeping system disclosed by modified Blumberg to provide a random massage pattern, as taught by Main, in order to drive the most comfortable pattern for a particular sleep stage.
Claims 9, 11, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Blumberg (US 2017/0224124) in view of Tommaso (EP 3034060), as applied to claims 1, 8, 13, and 20 above, in view of DeMoss (US 2010/0257675).
Regarding claim 9, Blumberg in view of Tommaso disclose the method of claim 8, as discussed above.
While Blumberg indicates that the adjustable spring assemblies (120) can be compressed (paragraph 21, lines 1-3), modified Blumberg fails to disclose that the spring assembly is compressed by at least one inch.
However, DeMoss discloses a coil-in-coil spring assembly (10, 20) wherein the outer spring (10) is compressed by 2.25 inches before the inner spring (20) experiences compression (paragraph 23, lines 22-26). DeMoss further teaches that the coil-in-coil assembly advantageously provides two separate spring rates in order to better accommodated larger loads (paragraph 23, lines 4-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring assemblies disclosed by modified Blumberg with the coil-in-coil design taught by DeMoss in order to better support a greater load, and by this modification, drive the compression of the spring by at least one inch in order to drive the inner spring to help support the load.
Regarding claim 11, Blumberg in view of Tommaso disclose the method of claim 1, as discussed above.
While Blumberg discloses the driving of spring assemblies (see paragraph 16), modified Blumberg fails to disclose that the spring assemblies contain a massage spring concentrically disposed within a main spring, and that the massage spring carries more force than the respective main spring.
However, DeMoss discloses an inner spring (20) concentrically disposed inside a main spring (10) (paragraph 23, lines 1-10), and the inner spring (20) carries more force than the main spring (10) (paragraph 23, lines 27-29). DeMoss further teaches that the coil-in-coil assembly advantageously provides two separate spring rates in order to better accommodated larger loads (paragraph 23, lines 4-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring assemblies disclosed by modified Blumberg with the coil-in-coil design taught by DeMoss in order to better support a greater load, and by this modification, drive the inner/massage spring to carry more force than the main spring.
Regarding claim 21, Blumberg in view of Tommaso disclose the adjustable sleeping system of claim 20, as discussed above.
While Blumberg indicates that the adjustable spring assemblies (120) can be compressed by the bed controller (200) (paragraph 21, lines 1-3), modified Blumberg fails to disclose that the spring assembly is compressed by at least one inch.
However, DeMoss discloses a coil-in-coil spring assembly (10, 20) wherein the outer spring (10) is compressed by 2.25 inches before the inner spring (20) experiences compression (paragraph 23, lines 22-26). DeMoss further teaches that the coil-in-coil assembly advantageously provides two separate spring rates in order to better accommodated larger loads (paragraph 23, lines 4-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring assemblies disclosed by modified Blumberg with the coil-in-coil design taught by DeMoss in order to better support a greater load, and by this modification, drive the compression of the spring by the bed controller by at least one inch in order to drive the inner spring to help support the load.
Regarding claim 23, Blumberg in view of Tommaso disclose the adjustable sleeping system of claim 20, as discussed above.
While Blumberg discloses the driving of spring assemblies by a bed controller (see paragraph 16), Blumberg fails to disclose that the spring assemblies contain a massage spring concentrically disposed within a main spring, and that the massage spring carries more force than the respective main spring.
However, DeMoss discloses an inner spring (20) concentrically disposed inside a main spring (10) (paragraph 23, lines 1-10), and the inner spring (20) also carries force alongside the main spring (10) (paragraph 23, lines 27-29). DeMoss further teaches that the coil-in-coil assembly advantageously provides two separate spring rates in order to better accommodated larger loads (paragraph 23, lines 4-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring assemblies disclosed by modified Blumberg with the coil-in-coil design taught by DeMoss in order to better support a greater load, and by this modification, drive the inner/massage spring to carry force in addition to the main spring.
Regarding claim 24, Blumberg in view of Tommaso and DeMoss disclose the adjustable sleeping system of claim 23, as discussed above.
Modified Blumberg further discloses that the inner (massage) spring (20 of DeMoss) has a spring constant higher than the main spring (10 of DeMoss) within which the massage spring (20 of DeMoss) is concentrically disposed (DeMoss: paragraph 23, lines 1-5 and 17-19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Mergl (US 2018/0036198) is cited for its relevant spring assembly based massaging function incorporated into a vehicle seat (see abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785